Case 1:19-cv-00094-TJK Document 7 Filed 03/07/19 Page 1of 4
Case 1:19-cv-00094-TJK Document 2 Filed 01/16/19 Page 1 of 16

AO 440 (Rey. 06/12; DC 3/15) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

for the
District of Columbia
Oluwafemi Samuel Shodipe
)
)
Plaintiff(s) )
v, } Civil Action No, 19-ev-00094-1JK
Kirstjen Nielsen, Secretary, U.S. Department of )
Homeland Security, et al. )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Civil Process Clerk
U.S. Attoney's Office
555 4th Street, N.W.
Washington, D.C. 20530

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ,
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Brian S. Green, Esq.
Said & Green, PC
5513 Twin Knolls Road
Suite 219

Columbia, MD 21045

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT

/s/ Elizabeth A. Fernandez

01/16/2019
Date: ;

Signature of Clerk or Deputy Clerk

 
Case 1:19-cv-00094-TJK Document 7 Filed 03/07/19 Page 2 of 4
Case 1:19-cv-00094-TJK Document 2 Filed 01/16/19 Page 2 of 16

AQ 440 (Rev. 06/12} Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D)

. : _ Civil Process Clerk
This summons for frame of iidividual and title, if any)

was received by me on fate)

7 I personally served the summons on the individual at (place)

on (date) : or

( | left the summons at the individual’s residence or usual place of abode with fname)

, a person of suitable age and discretion who resides there,

ON fdute) . and mailed a copy to the individual’s last known address; or

CI i served the summons on (name of individual) , Who is

 

 

on fdate} or
(7 | returned the summons unexecuted because 5 or
iJ Other (specif):
mee Registered USPS Mail on January 24, 2019
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: January 30, 20 19

Server's signatitre

 

Brian S. Green, Attorney

 

Printed nanie and title

Said and Green, P.C.
5513 Twin Knolls Road, Suite 219
Columbia, MD 21045_

Server's address

Additional information regarding attempted service, ete:
Case 1:19-cv-00094-TJK Document 7 Filed 03/07/19 Page 3 of 4

ALERT: EXTREME COLD HAS CAUSED USPS SERVICE DISRUPTIONS ACROSS THE NATION. ...

U S Pp S T rac ki n g ® FAQs > (https://www.usps.com/faqs/uspstracking-faqs.htm)

Track Another Package +

Remove X

Tracking Number: 70183090000034 188042

Expected Delivery on

THURSDAY

24. =" s:00pmo

Y Delivered

January 24, 2019 at 5:57 am
Delivered
WASHINGTON, DC 20530

yoeqpes,

Get Updates \/

 

Text & Email Updates

 

Tracking History

 

Product Information

 

See Less NW

Can’t find what you’re looking for?
Case 1:19-cv-00094-TJK Document 7 Filed 03/07/19 Page 4 of 4

}

S&G 2B Oacen

ATTORNEYS AT LAW 7

 

5513 Twin Knots Roap STE. 210 CoLtumBlA. MD 21045 (410) 992-E602 FAX (410) 982-0256 NAIMA@SAIDANDGREEN.COM
Naima SAID, ADMITTED TO MD & NY January 17, 2019
BRIAN GREEN, ADMITTED TO MD, WV & PA

VIA CERTIFIED MAIL

Civil Process Clerk
U.S. Attorney’s Office
555 4th Street, N.W.
Washington, DC 20530

Dear Sir or Madam,

Please find enclosed the following documents for service in Oluwafemi Samuel
Shodipe v. Kirstjen Nielsen, 19-cv-00094-TJK: .

1. Summons in a Civil Action issued by the U.S. District Court for the District of
Columbia;
2. Acopy of Plaintiffs’ Complaint for Declaratory and Injunctive Relief and for Writ of |
Mandamus with all exhibits attached;
3. Acopy of Plaintiffs’ Civil Cover Sheet; and
_ 4, Plaintiffs’ signed Notice, Consent, and Reference of a Civil Action to a Magistrate
Judge.

If you have any questions, please contact me directly.

Kind regards,

ce

- Brian Green

ave ie Postal Service”

otra hl al Pee seas

Bee eRe

   

Rhus information, visit our website at wwiv.usps.com oa

OFFICIAL USE
_ Mail Fee 2,50
ea al 21

 

 

 

[Return Receipt (electronic) $e Postmark _— a - a
Licertiteg Mall Restricted Defvery §=$___.___. Here
[J Adutt Signature Required $ ao
[ifAdut Signature Restricted Delivery § eee
Postage
s AF

 

 

Total Postage: “Th. Fees Ce

 

 

 
